                    Case 3:20-cv-01655-LAB-KSC Document 6 Filed 09/15/20 PageID.107
   ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, State Bar number, and address)
                                                                                        Page 1 of 1
                                                                                 FOR COURT USE ONLY
     MATHEW K. HIGBEE, ESQ.                                                                      SBN: 241380
     HIGBEE & ASSOCIATES
     1504 BROOKHOLLOW DR. #112 SANTA ANA, CA 92705
            TELEPHONE NO.: (714)     617-8300                        FAX NO.(Optional):
   E-MAIL ADDRESS (Optional):
      ATTORNEY FOR (Name):      Plaintiff:
   UNITED STATES DISTRICT COURT
          STREET ADDRESS: 333       WEST BROADWAY
          MAILING ADDRESS:

         CITY AND ZIP CODE: SAN      DIEGO, CA 92101
              BRANCH NAME: SOUTHERN          DISTRICT
          PLAINTIFF/PETITIONER: JEFFREY R. WERNER                                                                CASE NUMBER:    20CV1655-LAB-KSC

     DEFENDANT/RESPONDENT: RUCKUS VENTURES, LLC                                                                  HEARING DATE:

                                                                                                                 HEARING TIME:
        PROOF OF SERVICE                                                                                         DEPARTMENT:



  AT THE TIME OF SERVICE I WAS AT LEAST 18 YEARS OF AGE AND NOT A PARTY TO THIS ACTION
  I SERVED COPIES OF THE FOLLOWING DOCUMENTS:
   SUMMONS IN A CIVIL ACTION AND COMPLAINT
                  PARTY SERVED:                 VIBEY.COM, LLC
               PERSON SERVED:                   ROMAN ROMANYUK - REGISTERED AGENT FOR SERVICE
  DATE & TIME OF DELIVERY:                      9/5/2020
                                                1:32 PM
ADDRESS, CITY, AND STATE:                       500 106TH AVENUE NE
                                                BELLEVUE, WA 98004

MANNER OF SERVICE:
  Personal Service - By personally delivering copies.




  Fee for Service: $ 125.00                                                               I declare under penalty of perjury under the laws of the
          County: WASHINGTON STATE                                                        The State of California that the foregoing information
          Registration No.: 1619576                                                       contained in the return of service and statement of
          REZAC-MEYER ATTORNEY SERVICE                                                    service fees is true and correct and that this declaration
          15215 52ND AVE. S, STE. 200                                                     was executed on September 2, 2020.
          SEATTLE, WA 98188
          (213) 481-1770

             Ref: 557228                                                                  Signature:
                                                                                                           ANTHONY CONCANNON


                                                               PROOF OF SERVICE
                                                                              557228                                                        DefaultProof/LA248623
